Citation Nr: 1021414	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-32 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection and 
awarded a 10 percent disability rating for PTSD, effective 
June 10, 2003.  By a February 2004 rating decision, the RO 
increased the disability rating from 10 to 50 percent, 
effective June 10, 2003.

In a June 2008 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2009 Order, the Court remanded the claim 
to the Board for readjudication in accordance with a Joint 
Motion for Remand.

In May 2010 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that he is entitled to a rating higher 
than 50 percent for PTSD.  Specifically, he contends that he 
is entitled to a higher rating because his PTSD prohibits him 
from working.

On private psychiatric evaluation in August 2003, the 
evaluating psychiatrist determined that the Veteran was 
incapable of gainful employment as a result of his PTSD.  

On VA examination in November 2005, the examiner noted that 
the Veteran's PTSD symptomatology appeared to be getting 
worse with age but he did not comment as to whether the 
Veteran's PTSD rendered him unemployable.

In October 2007, the Veteran underwent an additional VA 
examination with the same examiner who conducted the November 
2005 examination.  The examiner at that time noted that the 
Veteran's physical health was deteriorating and that he had 
not been able to do much work or do much but did not 
specifically state whether this was a result of his PTSD or 
of his physical health in general.

Because a VA examiner has not yet directly addressed the 
impact of the Veteran's PTSD on his employability, and the 
record contains some evidence supporting a finding of 
unemployability as a result of PTSD, the Board concludes that 
a remand for an additional examination addressing the current 
severity of the Veteran's PTSD and his employability is 
necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 
(Apr. 7, 1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a 
psychiatric examination to determine 
the current severity of his psychiatric 
disability.  The claims file should be 
made available and reviewed by the 
examiner.  The examiner should note his 
or her review of that material in the 
report.  

All signs and symptoms of the service-
connected psychiatric disorder should 
be reported.  The examiner should also 
describe the impact of the Veteran's 
psychiatric disability on his 
occupational and social functioning, 
and specifically opine as to whether 
the Veteran's PTSD renders him 
incapable of obtaining and maintaining 
gainful employment.  In this regard, 
the examiner should specifically 
address and reconcile his or her 
opinion with the August 2003 opinion 
from the private psychiatrist finding 
that the Veteran's PTSD rendered him 
incapable of gainful employment.  The 
examiner should also address whether 
the Veteran's PTSD is manifested by 
suicidal or homicidal ideations.

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



